CLOSING ESCROW AGREEMENT



CLOSING ESCROW AGREEMENT, dated November 17, 2007 (“Escrow Agreement”), is
entered into by and between New Paradigm Productions, Inc., a Nevada corporation
which will change its corporate name to China Marine Food Group Limited (the
“Company”), Thelen Reid Brown Raysman & Steiner LLP, as escrow agent (the
“Escrow Agent”) and Sterne Agee & Leach, Inc., as placement agent (“Sterne
Agee”).


BACKGROUND


Concurrently herewith the Company, Pengfei Liu, as the make good pledgor and
certain Investors are entering into a Securities Purchase Agreement, dated as of
the date hereof (the “Purchase Agreement”), pursuant to which each Investor (as
defined therein) has agreed to purchase from the Company, and the Company has
agreed to sell to each Investor, the number of Units identified therein
(capitalized terms used and not otherwise defined herein shall have the meanings
given such terms in the Purchase Agreement).


Pursuant to the Purchase Agreement, the Company and the Investors have agreed to
establish an escrow on the terms and conditions set forth in this Escrow
Agreement and the Escrow Agent is willing to accept appointment as Escrow Agent
for only the expressed duties outlined herein.


NOW, THEREFORE, in consideration of the premises set forth above and other good
and valuable consideration, the receipt of which is hereby acknowledged, the
parties hereto agree as follows:


1.  Proceeds to be Escrowed. A copy of the Purchase Agreement is attached as
Exhibit A. All amounts provided by the Investors in connection with their
acquisition of the Units as set forth in the Purchase Agreement shall be
deposited directly with the Escrow Agent in immediately available funds by
federal wire transfer, such funds being referred to herein as the “Escrow
Funds.” The Escrow Funds shall be retained in escrow by the Escrow Agent in a
separate account and invested as stated below.


2.  Identity of Investors. Concurrent with the execution of the Escrow
Agreement, the Company shall furnish to the Escrow Agent the information
comprising the identity of the Investors in the format set forth in the “List of
Investors” attached as Exhibit B, or in an electronic spreadsheet format with
the same information. All Escrow Funds shall remain the property of the
Investors and shall not be subject to any liens or charges by the Company or the
Escrow Agent or judgments or creditors' claims against the Company, until
released to the Company as hereinafter provided. Escrow Agent will not use the
information provided to it by the Company for any purpose other than to fulfill
its obligations as Escrow Agent. The Company and the Escrow Agent will treat all
Investor information as confidential.


 
 

--------------------------------------------------------------------------------

 
 
3.  Disbursement of Funds.


(a) The Escrow Agent shall continue to hold the Escrow Funds delivered for
deposit hereunder by an Investor until the earlier of: (1) receipt of a joint
written notice from the Company and the Investors evidencing termination under
Section 7.5(a) of the Purchase Agreement, (2) receipt of a written notice from
the Company or such Investor evidencing termination under Section 7.5(b) of the
Purchase Agreement (each of (1) and (2), a “Termination Election”) and (3)
receipt of both (x) written notice from the Company that the conditions to
closing under Section 6.1 of the Purchase Agreement have been satisfied and (y)
joint written notice from the Company and Sterne Agee, who acted as placement
agent in connection with the transactions contemplated by the Purchase
Agreement, to effect the Closing.


(b) If the Escrow Agent receives a Termination Election prior to its receipt of
the notices contemplated under Section 3(a)(3), then the Escrow Agent shall
return the Escrow Funds delivered by such Investor as directed by such Investor.
If the Escrow Agent receives the notices contemplated under Section 3(a)(3)
prior to a Termination Election, then the Escrow Agent shall disburse the
portion of the Escrow Funds for which the foregoing is the case in accordance
with Exhibit C to this Escrow Agreement.


4.  Duty and Limitation on Liability of the Escrow Agent. The sole duty of the
Escrow Agent shall be to receive the Escrow Funds and to hold them subject to
release, in accordance herewith, and the Escrow Agent shall be under no duty to
determine whether the Company is complying with requirements of the Escrow
Agreement or the Purchase Agreement. The Escrow Agent may conclusively rely upon
and shall be protected in acting upon any statement, certificate, notice,
request, consent, order or other document believed by it to be genuine and to
have been signed or presented by the proper party or parties. The Escrow Agent
shall have no duty or liability to verify any such statement, certificate,
notice, request, consent, order or other document, and its sole responsibility
shall be to act only as expressly set forth in the Escrow Agreement. The Escrow
Agent shall be under no obligation to institute or defend any action, suit or
proceeding in connection with the Escrow Agreement unless first indemnified to
its satisfaction. The Escrow Agent may consult counsel of its own choice with
respect to any question arising under the Escrow Agreement and the Escrow Agent
shall not be liable for any action taken or omitted in good faith upon advice of
such counsel.


In no event shall the Escrow Agent be liable, directly or indirectly, for any
(a) damages or expenses arising out of the services provided hereunder, other
than damages which result from the Escrow Agent’s gross negligence or willful
misconduct or (b) special or consequential damages, even if the Escrow Agent has
been advised of the possibility of such damages.


The Escrow Agent shall be obligated only to perform the duties specifically set
forth in this Escrow Agreement, which shall be deemed purely ministerial in
nature, and shall under no circumstances be deemed to be a fiduciary to the
Company, Sterne Agee or any other person. The Escrow Agent shall not assume any
responsibility for the failure of the Company to perform in accordance with this
Escrow Agreement. This Escrow Agreement sets forth all matters pertinent to the
escrow contemplated hereunder, and no additional obligations of the Escrow Agent
shall be implied by nor inferred from the terms of any other agreement,
including, without limitation, the Purchase Agreement.


 
 

--------------------------------------------------------------------------------

 
 
Under no circumstances shall the Escrow Agent be expected or required to use,
risk or advance its own funds in the performance of its duties or exercise of
its rights hereunder.


The Investors (by agreeing to use this form of Closing Escrow Agreement) and the
Company acknowledge that they are aware that the Escrow Agent has represented
Sterne Agee in connection with the Purchase Agreement and this Escrow Agreement
and that Escrow Agent may continue to represent Sterne Agee in that connection
and in connection with the transactions contemplated by those agreements,
including, but not limited to, in connection with any disputes that may arise
under either of those agreements. The Escrow Agent shall not be precluded from
or restricted from representing Sterne Agee or any of its affiliates or
otherwise acting as attorneys for Sterne Agee or any of its affiliates in any
matter, including, but not limited to, any court proceeding or other matter
related to the Purchase Agreement or the transactions contemplated by the
Purchase Agreement, or this Escrow Agreement or the Escrow Funds, whether or not
there is a dispute between the Investors, Sterne Agee and/or the Company with
respect to any such matter.


5.  Interpleader. The Escrow Agent may at any time commence an action in the
nature of interpleader or other legal proceedings and may deposit the Escrow
Deposit with the clerk of the court. In the event of any dispute regarding who
is entitled to the Escrow Deposit at any time, the Escrow Agent may determine
not to release the Escrow Deposit to either any Investor or the Company and may
commence an interpleader action as aforesaid or may cause the Escrow Deposit to
be deposited with a court of competent jurisdiction whereupon it shall cease to
have any further obligation hereunder. Upon any delivery or deposit of the
Escrow Deposit as provided in this Section 5, the Escrow Agent shall be released
and discharged from any further obligation under this Agreement.


6.  Investment of Proceeds.  The Escrow Funds shall be credited by Escrow Agent
and recorded in a non-interest bearing escrow account. The Company agrees to
indemnify and hold Escrow Agent harmless from and against any taxes, additions
for late payment, interest, penalties and other expenses that may be assessed
against Escrow Agent on or with respect to any payment or other activities under
this Escrow Agreement unless any such tax, addition for late payment, interest,
penalties and other expenses shall arise out of or be caused by the gross
negligence or willful misconduct of the Escrow Agent.
 
The Company acknowledges that Escrow Agent is not providing investment
supervision, recommendations or advice.
 
7.  Notices. All notices, requests, demands and other communications under the
Escrow Agreement shall be in writing and shall be deemed to have been duly given
(a) on the date of service if served personally on the party to whom notice is
to be given, (b) on the day of transmission if sent by facsimile/email
transmission to the facsimile number/email address given below, and telephonic
confirmation of receipt is obtained promptly after completion of transmission,
(c) on the day after delivery to Federal Express or similar overnight courier or
the Express Mail service maintained by the United States Postal Service or (d)
on the fifth day after mailing, if mailed to the party to whom notice is to be
given, by first class mail, registered or certified, postage prepaid, and
properly addressed, return receipt requested, to the party as follows:

 

If to the Company:
China Marine Food Group Limited
 
c/o Huabao Mingxiang Foodstuff Co., Ltd.
 
Da Bao Industrial Zone
 
Shishi Fujian
 
People’s Republic of China
 
Attn: Mr. Pengfei Liu, Chief Executive Officer
 
Facsimile: 86-595-88982319

 
 
 

--------------------------------------------------------------------------------

 
 

   
If to Escrow Agent:
Thelen Reid Brown Raysman & Steiner LLP
 
875 Third Avenue
 
New York, New York 10022
 
Attn: David M. Warburg, Esq.
 
Facsimile: (212) 208-3093
   
If to Sterne Agee:
Sterne Agee & Leach, Inc.,
 
2901 W. Coast Highway, Ste. 230
 
Newport Beach, CA 92663
 
Attn: Patrick L. Winton
 
Facsimile: (949) 270-2936
   
If to an Investor:
To the address set forth under such Investor’s name on its signature page to the
Purchase Agreement.

 
Any party may change its address for purposes of this paragraph by giving the
other party written notice of the new address in the manner set forth above.


8.  Indemnification of Escrow Agent. The Company hereby indemnifies and holds
harmless the Escrow Agent from and against any and all loss, liability, cost,
damage and expense, including, without limitation, reasonable counsel fees,
which the Escrow Agent may suffer or incur by reason of any action, claim or
proceeding brought against the Escrow Agent arising out of or relating in any
way to the Escrow Agreement or any transaction to which the Escrow Agreement
relates unless such action, claim or proceeding is the result of the willful
misconduct or gross negligence of the Escrow Agent. For this purpose, the term
"attorneys' fees" includes fees payable to any counsel retained by the Escrow
Agent in connection with its services under this Agreement and, with respect to
any matter arising under this Escrow Agreement as to which the Escrow Agent
performs legal services, if and to the extent that the Escrow Agent itself is a
law firm, its standard hourly rates and charges then in effect. All of the
Escrow Agent's rights of indemnification provided for in this Escrow Agreement
shall survive the resignation of the Escrow Agent, its replacement by a
successor Escrow Agent, its delivery or deposit of the Escrow Funds in
accordance with this Escrow Agreement, the termination of this Escrow Agreement,
and any other event that occurs after this date.


9.  Successors and Assigns. Except as otherwise provided in the Escrow
Agreement, no party hereto shall assign the Escrow Agreement or any rights or
obligations hereunder without the prior written consent of the other parties
hereto, and any such attempted assignment without such prior written consent
shall be void and of no force and effect. The Escrow Agreement shall inure to
the benefit of and shall be binding upon the successors and permitted assigns of
the parties hereto.
 
 
 

--------------------------------------------------------------------------------

 
 
10. Governing Law; Jurisdiction. The Escrow Agreement shall be construed,
performed and enforced in accordance with, and governed by the internal laws of
the State of New York, without giving effect to the principles of conflicts of
laws thereof. Each party agrees that all proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement (whether brought against a party hereto or its respective
Affiliates, employees or agents) shall be commenced exclusively in the Courts of
the State of New York. Each party hereto hereby irrevocably submits to the
exclusive jurisdiction of the Courts of State of New York for the adjudication
of any dispute hereunder or in connection herewith or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any Proceeding, any claim that it is not personally
subject to the jurisdiction of any Court in the State of New York, or that such
proceeding has been commenced in an improper or inconvenient forum. Each party
hereto hereby irrevocably waives personal service of process and consents to
process being served in any such proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any manner permitted by law. Each party
hereto hereby irrevocably waives, to the fullest extent permitted by applicable
law, any and all right to trial by jury in any legal proceeding arising out of
or relating to this Agreement or the transactions contemplated hereby. 


11. Severability. In the event that any part of the Escrow Agreement is declared
by any court or other judicial or administrative body to be null, void, or
unenforceable, said provision shall survive to the extent it is not so declared,
and all of the other provisions of the Escrow Agreement shall remain in full
force and effect.


12. Amendments; Waivers. The Escrow Agreement may be amended or modified, and
any of the terms, covenants, representations, warranties or conditions hereof
may be waived, only by a written instrument executed by each of the Company, the
Escrow Agent and Sterne Agee. Any waiver by any party of any condition or of the
breach of any provision, term, covenant, representation or warranty contained in
the Escrow Agreement, in any one or more instances, shall not be deemed to be
nor construed as further or continuing waiver of any such condition, or of the
breach of any other provision, term, covenant, representation or warranty of the
Escrow Agreement.


13. Entire Agreement. The Escrow Agreement contains the entire understanding
among the parties hereto with respect to the escrow contemplated hereby and
supersedes and replaces all prior and contemporaneous agreements and
understandings, oral or written, with regard to such escrow.


14. Section Headings. The section headings in the Escrow Agreement are for
reference purposes only and shall not affect the meaning or interpretation of
the Escrow Agreement.


15. Counterparts. The Escrow Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which shall constitute the same
instrument.
 
 
 

--------------------------------------------------------------------------------

 
 
16. Resignation. Escrow Agent may resign upon 30 days advance written notice to
the Company. If a successor escrow agent is not appointed within the 30-day
period following such notice, Escrow Agent may petition any court of competent
jurisdiction to name a successor escrow agent or interplead the Escrow Funds
with such court, whereupon Escrow Agent’s duties hereunder shall terminate.


17. Third-Party Beneficiaries. This Agreement is intended for the benefit of the
parties hereto, the Investors and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other person or entity.


[Signature page follows]
 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused the Escrow Agreement to be
executed the day and year first set forth above.


COMPANY


NEW PARADIGM PRODUCTIONS, INC.
 

          By: /s/Pengfei Liu      

--------------------------------------------------------------------------------

Pengfei Liu
Its: Chief Executive Officer
   

 
ESCROW AGENT


THELEN REID BROWN RAYSMAN & STEINER LLP
 

          By: /s/David M. Warburg, Esq.      

--------------------------------------------------------------------------------

Name: David M. Warburg, Esq.    



PLACEMENT AGENT


STERNE AGEE& LEACH, INC.
 

          By: /s/Mark T. Behrman          

--------------------------------------------------------------------------------

Mark T. Behrman
Its: Managing Director
   

 
 
 

--------------------------------------------------------------------------------

 
 